 



 

 

 

February 22, 2012

ROI Acquisition Corp.

9 West 57th Street

New York, NY 10019

 


Re: Initial Public Offering

 

Ladies and Gentlemen:

     

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) to be entered into by
and between ROI Acquisition Corp., a Delaware corporation (the “Company”), and
Deutsche Bank Securities Inc., as representative of the several underwriters
(the “Underwriters”), relating to an underwritten initial public offering (the
“Offering”) of 7,500,000 of the Company’s units (the “Units”), each comprised of
one share of common stock, $.0001 par value per share, of the Company (the
“Common Stock”), and one warrant exercisable for one share of Common Stock
(each, a “Warrant”). The Units shall be sold in the Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”) and
shall be listed and traded on the Nasdaq Capital Market. Certain capitalized
terms used herein are defined in paragraph 11 hereof.

     

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ROIC Acquisition Holdings LP (the “Sponsor”) and the undersigned
individuals, each of whom is a director or member of the Company’s management
team (each, an “Insider” and collectively, the “Insiders”), hereby agree with
the Company as follows:

     

1. The Sponsor and each of the Insiders hereby agree that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, the Sponsor and each of the Insiders shall
vote all Founder Shares, Common Stock comprising the Private Placement Units,
and any Common Stock owned and/or acquired by any of them in the Offering or the
secondary public market in favor of such proposed Business Combination.

     

2. The Sponsor and the Insiders hereby agree that in the event that the Company
fails to consummate a Business Combination within the Applicable Period, the
Sponsor and each Insider shall take all reasonable steps to cause the Company
to: (i) cease all operations except for the purpose of winding up, (ii) as
promptly as reasonably possible, but not more than five days thereafter, redeem
the Common Stock sold as part of the Units in the Offering (the “Public
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the Trust
Account net of taxes payable (less up to $50,000 of such net interest to pay
dissolution expenses), divided by the number of then outstanding Public Shares
and (iii) cease all operations, except for the purposes of winding up the
Company’s affairs as promptly as reasonably possible following such redemption,
subject in each case to the Company’s obligations under the laws of the State of
Delaware to provide for claims of creditors and other requirements of applicable
law. The Sponsor hereby further agrees, in the event that the Company holds
insufficient assets outside of the Trust Account to pay the costs of
liquidation, to pay the funds necessary to complete such liquidation and not to
seek repayment for such expenses from the Trust Account.

 

Each of the Insiders, the Sponsor and the Company will not propose any amendment
to the Company’s amended and restated certificate of incorporation that would
affect the substance or timing of the Company’s obligation to redeem the Public
Shares

 



 

 

 

Each of the Insiders and the Sponsor acknowledge that he, she, or it has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Company with respect to the Founder Shares. The Sponsor and the Insiders
hereby further waive, with respect to any Common Stock held by any of them, any
redemption rights with respect to any of their shares of Common Stock in
connection with the consummation of a Business Combination, including, without
limitation, any such rights available in connection with a stockholder vote to
approve such Business Combination or in connection with a tender offer made by
the Company to purchase Common Stock. In addition, the Sponsor and each of the
Insiders waive any redemption right with respect to any of their shares of
Common Stock in connection with any vote to amend the Company’s amended and
restated certificate of incorporation prior to an initial Business Combination.

     

3.  (a) During the period commencing on the date of the Underwriting Agreement
and ending 180 days after such date, none of the Sponsor or any Insider shall:
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, Common Stock,
Warrants or any securities convertible into, or exercisable or exchangeable for,
Common Stock owned by him, her or it, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Common Stock, Warrants or any securities
convertible into, or exercisable or exchangeable for, Common Stock owned by him,
her or it, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii).

 

(b) Each of the Insiders and the Sponsor acknowledges and agrees that, prior to
the effective date of any release or waiver by Deutsche Bank Securities Inc., as
representative of the Underwriters, of the restrictions set forth in this
paragraph 3 or paragraph 7 below in connection with a transfer of any Units,
Common Stock or Warrants, the Company shall announce the impending release or
waiver by press release through a major news service at least two business days
before the effective date of the release or waiver. Any release or waiver
granted by Deutsche Bank Securities Inc. to an Insider or to the Sponsor shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if (i) the release or
waiver is effected solely to permit a transfer not for consideration and (ii)
the transferee has agreed in writing to be bound by the same terms described in
this Letter Agreement to the extent and for the duration that such terms remain
in effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, each of GEH Capital
Inc., an affiliate of the Sponsor, Joseph A. De Perio and George E. Hall jointly
and severally (collectively, the “Indemnitors”) agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has entered into an acquisition agreement
with (a “Target”); provided, however, that such indemnification of the Company
by the Indemnitors shall apply (i) only to the extent necessary to ensure that
such claims by a third party for services rendered or products sold to the
Company or a Target do not reduce the amount of funds in the Trust Account to
below $10.00 per share of Common Stock sold in the Offering (the “Offering
Shares”) (or $9.97 per Offering Share if the underwriters’ over-allotment
option, as described in the Prospectus, is exercised in full, or such pro rata
amount between $9.97 and $10.00 per Offering Share that corresponds to the
portion of the over-allotment option that is exercised), and (ii) only if such
third party or Target has not executed an agreement waiving claims against and
all rights to seek access to the Trust Account, whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitors shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, such indemnification of the Company by the Indemnitors
shall not apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended (the “Securities Act”). The Indemnitors shall
have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within 15 days following written
receipt of notice of the claim to the Indemnitors, the Indemnitors notify the
Company in writing that the Indemnitors shall undertake such defense.

     



 

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,125,000 share of Common Stock, the Sponsor
agrees that it shall return to the Company for cancellation, at no cost, the
number of Founder Shares held by the Sponsor determined by multiplying 281,250
by a fraction, (i) the numerator of which is 1,125,000 minus the number of
shares of Common Stock purchased by the Underwriters upon the exercise of the
over-allotment option, and (ii) the denominator of which is 1,125,000. The
Sponsor further agrees that to the extent: (a) the size of the Offering is
increased or decreased and (b) the Sponsor has purchased additional shares of
Common Stock or an adjustment to the number of Founder Shares has been effected
by way of a share split, share dividend, reverse share split, contribution back
to capital or otherwise, in each case in connection with such increase or
decrease in the size of the Offering, then: (i) the references to 1,125,000 in
the numerator and denominator of the formula in the immediately preceding
sentence shall be changed to a number equal to 15% of the number of shares
included in the Units to be issued in the Offering (exclusive of any Units that
may be issued upon exercise of the over-allotment option) and (ii) the reference
to 281,250 in the formula set forth in the immediately preceding sentence shall
be adjusted to such number of shares of Common Stock that the Sponsor would have
to return to the Company for cancellation in order to hold 19.98% of the
Company’s issued and outstanding Common Stock after the consummation of the
Offering (assuming the Underwriters do not exercise their over-allotment
option).

     

6. (a) The Sponsor and each Insider (other than Jamal Mashburn, Ronald D.
McCray, Joseph Stein and David L. Burke) agrees, until the earliest to occur of
(i) the Company’s entry into a definitive acquisition agreement with respect to
a Business Combination, (ii) the Company’s liquidation and (iii) if such person
is an officer or director of the Company, the time such person ceases to be an
officer or director of the Company, he, she or it shall present to the Company
for its consideration, prior to presentation to any other entity, any business
acquisition opportunity of which such person becomes aware that is suitable to
the business strategy of the Company. In addition, the Sponsor and each Insider
that is an officer of the Company hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within the Applicable Period.

          

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) each
of the Underwriters and the Company would be irreparably injured in the event of
a breach by such Sponsor or Insider of his, her or its obligations under
paragraph 6(a), (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) The Sponsor and the Chairman acknowledge and agree that until the earlier
of: (i) one year after the completion of the Company’s initial Business
Combination or (ii) the date on which the Company consummates a subsequent
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s stockholders having the right to exchange their Common
Stock for cash, securities or other property (the “Lock-Up Period”), the
undersigned shall not, except as described in the Prospectus, (A) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder with respect to, any Founder Shares, any
shares of Common Stock comprising the Private Placement Units or any shares of
Common Stock comprising the Sponsor Purchase Option Units, (B) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any of the Founder Shares, the Common
Stock comprising the Private Placement Units or the Common Stock comprising the
Sponsor Purchase Option Units, whether any such transaction is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, or (C)
publicly announce any intention to effect any transaction specified in clause
(A) or (B); provided, however, if the Company’s share price reaches or exceeds
$12.50 (as the same may be adjusted for share splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period during the Lock-Up Period, 50% of each of the Founder
Shares, the Common Stock comprising the Private Placement Units and the Common
Stock comprising the Sponsor Purchase Option Units will be released from the
lock-up and, if the Company’s share price reaches or exceeds $15.00 (as the same
may be adjusted for share splits, share dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period during the Lock Up Period, the remaining 50% of the Founder Shares,
the Common Stock comprising the Private Placement Units and the Common Stock
comprising the Sponsor Purchase Option Units shall be released from the lock-up.

 



 

 

 

(b) The Sponsor acknowledges and agrees in the event the trading price of the
Common Stock does not exceed certain price targets subsequent to the Company’s
initial Business Combination, the Sponsor shall forfeit any and all rights to a
portion of the Founders Shares, which forfeiture shall be effected by our
redeeming such shares from the Sponsor for nominal consideration, as set forth
below:

 

(i) in the event the last sale price of the Common Stock does not equal or
exceed $15.00 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within five years following the closing of
the Business Combination, they shall forfeit any and all rights to 284,091 (or
such pro rata amount up to 326,705 to the extent the over-allotment option is
exercised) of the Founder Shares; and

 

(ii) in the event the last sale price of the Common Stock does not equal or
exceed $12.50 per share (as adjusted for stock splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
at least one 30-trading day period within five years following the closing of
the Business Combination, they shall forfeit any and all rights to the remaining
267,380 (or such pro rata amount up to 307,487 to the extent the over-allotment
option is exercised) of the Founder Shares, in addition to any Founder Shares
forfeited pursuant to Section 7(b)(i) herein.

 

(c) Until 30 days after the completion of the Company’s initial Business
Combination (the “Warrant Lock-Up Period”), the Sponsor and the Chairman shall
not (i) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, the
Sponsor Warrants, the Common Stock underlying the Sponsor Warrants, the Warrants
comprising the Private Placement Units, the Warrants comprising the Sponsor
Purchase Option Units or the Common Stock underlying the Warrants comprising the
Private Placement Units or the Sponsor Purchase Option Units, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any of the Sponsor Warrants,
the Common Stock underlying the Sponsor Warrants, the Warrants comprising the
Private Placement Units, the Warrants comprising the Sponsor Purchase Option
Units or the Common Stock underlying the Warrants comprising the Private
Placement Units or the Sponsor Purchase Option Units, whether any such
transaction is to be settled by delivery of the Common Stock or such other
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii).

          

(d) Notwithstanding the provisions of paragraphs 7(a) and 7(b) herein, the
Sponsor and the Chairman may transfer the Founder Shares, Sponsor Warrants, the
respective Common Stock underlying the Sponsor Warrants, Private Placement
Units, the Sponsor Purchase Option Units, Common Stock comprising the Private
Placement Units and the Sponsor Purchase Option Units, Warrants comprising the
Private Placement Units and the Sponsor Purchase Option Units, and Common Stock
underlying the Warrants comprising the Private Placement Units and the Sponsor
Purchase Option Units (i) to the officers or directors of the Company, any
affiliates or family members of any of the Company’s officers or directors, or
any affiliates of the Sponsor, including any members of management of the
Sponsor; (ii) by gift to a member of one of the partners of our sponsor’s
immediate family or to a trust, the beneficiary of which is a member of one of
the partners of our sponsor’s immediate family, an affiliate of our sponsor or
to a charitable organization; (iii) by virtue of laws of descent and
distribution upon death of one of the partners of our sponsor; (iv) pursuant to
a qualified domestic relations order; (v) by virtue of the laws of the state of
Delaware or our sponsor’s limited partnership agreement upon dissolution of our
sponsor; (vi) in the event of our liquidation prior to our completion of our
initial Business Combination; or (vii) in the event that, subsequent to the
consummation of the Company’s Business Combination, the Company consummates a
merger, share exchange or other similar transaction that results in all of the
Company’s stockholders having the right to exchange their Common Stock for cash,
securities or other property; provided, however, that, in the case of clauses
(i) through (v), these permitted transferees enter into a written agreement with
the Company agreeing to be bound by the forfeiture restrictions and transfer
restrictions in paragraphs 7(a) and 7(b) herein, as the case may be.          

       



 

 

 

(e) Each Insider, the Sponsor and the Company understands and agrees that the
transfer restrictions set forth in this paragraph 7 shall supersede any and all
transfer restrictions relating to: (i) the Founder Shares set forth in that
certain Securities Purchase Agreement, effective as of October 12, 2011, by and
between the Company and the Sponsor, (ii) the Sponsor Warrants set forth in that
certain Sponsor Warrants Purchase Agreement, effective as of October 13, 2011,
by and between the Company and the Sponsor, (iii) the Private Placement Units
set forth in that certain Unit Purchase Agreement, effective as of February 14,
2012 by and between the Company and the Chairman and (iv) the Sponsor Purchase
Option Units set forth in that certain Securities Purchase Option Agreement,
effective as of February 14, 2012 by and between the Company and the Sponsor.
The Company will direct each of the certificates evidencing the Founder Shares,
the Private Placement Units and the Sponsor Purchase Option Units, and each of
the securities underlying such units, to be legended with the applicable
transfer restrictions.

 

8. Each Insider’s biographical information furnished to the Company and as set
forth in the Prospectus is true and accurate in all material respects and does
not omit any material information with respect to such Insider’s background. The
Insider’s questionnaire furnished to the Company is true and accurate in all
material respects. Each Insider represents and warrants that: such Insider is
not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; such
Insider has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and such Insider is not currently a defendant in any such criminal proceeding;
and neither such Insider nor the Sponsor has ever been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.

  

9. The Sponsor, and each Insider has full right and power, without violating any
agreement to which he, she or it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and each Insider, if an officer
and/or director of the Company, hereby consents to being named in the Prospectus
as an officer and/or director of the Company.

 

10. The Company shall not, and each officer and director of the Company shall
cause the Company not to, incur any indebtedness unless the Company has obtained
from the lender of such indebtedness a waiver of such lender’s right, title,
interest or claim of any kind in or to any monies held in the Trust Account.

 

11. As used herein, (i) “Applicable Period” shall mean 21 months from the
closing of the Offering (ii) “Business Combination” shall mean any merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses or assets involving the
Company; (iii) “Founder Shares” shall mean the 2,156,250 shares of Common Stock
of the Company acquired by the Sponsor for an aggregate purchase price of
$25,000 prior to the Offering; (iv) “Private Placement Units” shall mean the
10,000 units, each unit consisting of one share of Common Stock of the Company
and one Warrant exercisable to purchase one share of Common Stock of the
Company, acquired by Thomas J. Baldwin (the “Chairman”) for an aggregate
purchase price of $100,000 in a private placement that shall close
simultaneously with the consummation of the Offering; (v) “Public Stockholders”
shall mean the holders of securities issued in the Offering; (vi) “Sponsor
Purchase Option Units” shall mean the units that the Sponsor has the right to
purchase in a private placement that shall close on the day on which the
purchase option is exercised in accordance with the terms of the Securities
Purchase Option Agreement filed by the Company in connection with the
Prospectus; (vii) “Sponsor Warrants” shall mean the Warrants to purchase up to
4,166,667 shares of Common Stock of the Company to be acquired by the Sponsor
for an aggregate purchase price of $3.125 million in a private placement that
shall close simultaneously with the consummation of the Offering; and (viii)
“Trust Account” shall mean the trust fund into which a substantially all of the
net proceeds of the Offering shall be deposited and that will be held by
Continental Stock Transfer & Trust Company, as trustee.

     



 

 

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersede all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

     

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each of the Insiders, the Indemnitors and each of their respective
successors, heirs, personal representatives and assigns.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City in the State of New York, and irrevocably submits to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

     

15.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, or by electronic or facsimile
transmission, to the address or facsimile number indicated on the undersigned’s
questionnaire provided to the Company or such other address as the undersigned
shall subsequently provide

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Period or Warrant Lock-Up Period, whichever is longest, and (ii)
the liquidation of the Trust Account; provided, however, that this Letter
Agreement shall earlier terminate in the event that the Offering is not
consummated by April 30, 2012; provided further that paragraph 4 of this Letter
Agreement shall survive such termination.

 

 

[Signature page follow]

 
 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

  

 







        Sincerely,         ROIC Acquisition Holdings LP                 By: /s/
George Hall       Name: George Hall       Title: CEO  



 



GEH Capital Inc.                 By: /s/ George Hall       Name: George Hall    
  Title: CEO  



 



        By: /s/ Thomas J. Baldwin         Thomas J. Baldwin           By:  /s/
Joseph A. De Perio       Joseph A. De Perio           By:  /s/ George Hall      
George E. Hall           By:  /s/ Francis A. Ruchalski       Francis A.
Ruchalski           By:  /s/ Daniel A. Strauss        Daniel A. Strauss        
  By: /s/ Jamal Mashburn       Jamal Mashburn  



  



 

 

 

 







        By: /s/ Ronald D. McCray       Ronald D. McCray           By:  /s/
Joseph Stein       Joseph Stein           By:  /s/ David L. Burke       David L.
Burke          

 

 

 

Acknowledged and Agreed:




ROI Acquisition Corp.

    

By:   /s/ Joseph A. De Perio  

Name: Joseph A. De Perio

Title: President

 



 

 

 

 

